Title: From Thomas Jefferson to Jones & Howell, 10 July 1804
From: Jefferson, Thomas
To: Howell, Jones &


               
                  
                     Messrs. Jones and Howell
                  
                  Washington July 10. 04.
               
               If I recieved from you a bill for the two tons of nail rod shipped (I believe) in the latter part of April, it has got mislaid, so that I cannot find it. I therefore inclose you 250. D. which must be about the sum, in a post note on the bank of the US. drawn by the branch bank here. Accept my friendly salutations.
               
                  
                     Th: Jefferson
                  
               
            